Citation Nr: 0818625	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring necessary special home adaptations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
February 1967 and from May 1967 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah. 

This appeal was previously before the Board in April 2004, 
when it was remanded for additional development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further review. 


FINDINGS OF FACT

1.  The probative evidence demonstrates that the veteran is 
in receipt of a 100 percent evaluation for his service 
connected disabilities and these disabilities include the 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of an assistive device.

2.  The veteran is already entitled to specially adapted 
housing and he is not blind in either eye with 5/200 visual 
acuity or less and he does not have anatomical loss or loss 
of use of both hands. 


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for a certificate for 
specially adapted housing are met.  38 U.S.C.A. §§ 2101(a), 
5107(b) (West 2002); 38 C.F.R. § 3.809 (2007).

2. The basic eligibility requirements for a certificate for 
home adaptation grant are not met.  38 U.S.C.A. § 2101(b) 
(West 2002); 38 C.F.R. § 3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  The veteran was 
provided with a VCAA notification letter in December 2005.  
He responded by submitting additional evidence and argument, 
and the RO readjudicated his claim in October 2007.  
Furthermore, given the favorable nature of this decision, any 
failures in the duty to notify or duty to assist are harmless 
error, as it has failed to result in any prejudice to the 
veteran. 

Specially Adapted Housing

The veteran contends that he is entitled to a certificate of 
eligibility for specially adapted housing or a special home 
adaptation.  He notes that he is service connected for a left 
below the knee amputation.  The veteran argues that 
complications from his amputation including neuromas in his 
stump combine with his other service connected disabilities 
to preclude locomotion without the aid of crutches, canes, or 
his wheelchair.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case the veteran is service-connected for depression, 
currently evaluated as 50 percent disabling; migraine 
headaches, currently evaluated as 50 percent disabling; left 
below the knee amputation, currently evaluated as 40 percent 
disabling; peptic ulcer disease, currently evaluated as 20 
percent disabling; right knee chondromalacia, osteoarthritis 
of the right hip, osteoarthritis of the left hip, arthritis 
of the right shoulder, right first carpometacarpal arthritis, 
and left first carpometacarpal arthritis, each evaluated as 
10 percent disabling; and arthritis of the left shoulder, 
currently evaluated as zero percent disabling.  The veteran 
has a combined service connected evaluation of 100 percent 
disabling.  He has been in receipt of a total rating based on 
individual unemployability due to service connected 
disabilities from May 1996.  He has also been awarded special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 38 
C.F.R. § 3.350(a) on account of anatomical loss of one foot 
from March 1974.  

The veteran has a current combined 100 percent evaluation for 
his service connected disabilities, and a total rating based 
on individual unemployability due to service connected 
disabilities was previously in effect.  Therefore, the 
evidence establishes that the veteran has a permanent and 
total service connected disability. 

In addition to having a permanent and total service connected 
disability, the veteran must have one of the three conditions 
listed above in 38 C.F.R. § 3.809.  The veteran does not 
contend and the evidence does not show that he has the loss 
of use of both lower extremities or blindness in both eyes.  
Instead, the veteran contends that he has the loss of one 
lower extremity, together with residuals of organic disease 
or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  Therefore, the 
Board will examine the evidence to determine if this 
condition has been met.  

In January 2006, the veteran was afforded a VA medical 
examination.  The claims folder was reviewed by the examiner, 
who noted that one of the purposes of the examination was to 
express an opinion as to whether or not the veteran's 
disabilities preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  

The examiner noted that the veteran had been fitted for a 
prosthetic for his left leg, but that he began to develop 
painful neuromas in his stump in 1975.  The neuromas had 
worsened over the years to the point where the veteran had 
been offered an above the knee amputation.  The veteran would 
not consider any additional amputation.  He reported wearing 
his prosthesis about 40 percent of the time over the last six 
or seven years.  He used his wheelchair on other occasions 
because the prosthesis hurt his neuromas.  The veteran had 
also developed deep venous thrombosis of the left leg which 
further limited his prosthetic use.  This condition had 
improved but the neuromas continued to be an issue.  The 
veteran further reported that his abnormal gait with his 
prosthesis had resulted in severe back spasms.  

On examination, the veteran was able to transfer himself 
easily from the chair to the examination table.  He did not 
have his prosthesis, so the examiner was unable to assess his 
gait.  Strength and reflexes were intact in the upper and 
lower extremities.  There was some moderate tenderness on the 
outside proximal to the stump but distal to the knee and mild 
tenderness medially.  The stump was well healed.  The 
diagnoses included loss of leg and below the knee amputation 
on the left.  The examiner noted that there had been efforts 
to develop a better prosthesis for the veteran but that this 
had not yet occurred.  The examiner stated that in terms of 
whether the veteran's left below the knee amputation together 
with the residuals of organic disease or injury so affected 
the function of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or 
wheelchair, he assumed that the question was actually asking 
whether the veteran needed something other than his 
prosthesis, such as his wheelchair.  The examiner opined that 
it appeared that the veteran had enough other issues going on 
such as the neuromas, difficulty with his prosthesis, low 
back pain, hip arthritis, and right knee pain that it was 
reasonable to say that the veteran needs his wheelchair at 
times for locomotion.  

The veteran underwent a VA examination of his joints in June 
2006.  The claims folder was reviewed by the examiner.  The 
veteran was noted to have been fitted with prosthesis after 
his amputation, but he had developed recurrent neuromas on 
his stump to the point that wearing the prosthesis was 
virtually impossible.  The veteran indicated that he 
currently wore his prosthesis about 50 percent of the time, 
but that he continued to develop neuromas.  He spent the 
majority of his time sitting or in a wheelchair.  
Furthermore, the veteran had used crutches on a constant 
basis for the first three years after his amputation, and he 
had used them very often since that time.  He had also used 
canes multiple times in the past.  The examiner diagnosed 
arthritis in the shoulders and hands, and opined that it was 
as likely as not that this was at least partially caused by 
chronic use of crutches and canes due to the veteran's 
amputation.

The June 2006 examination report was returned to a VA 
physician to obtain a clarification of the opinion in 
September 2007.  The examiner noted that the veteran's 
occupation had been sedentary, with little effect on his 
upper extremities.  However, the veteran had used canes and 
crutches for several years after his amputation, and at least 
50 percent of the time since then with his prosthesis.  
Therefore, it was as likely as not that the veteran's use of 
crutches and canes had resulted in his arthritis of the 
shoulders and hands.  

The Board finds that entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing is warranted.  The January 2006 and June 2006 
examinations found that the veteran uses his wheelchair 
instead of his prosthesis somewhere between 50 and 60 percent 
of the time.  The January 2006 examiner opined that it was 
reasonable to state the veteran needed his wheelchair at 
times for locomotion due to neuromas, difficulty with his 
prosthesis, low back pain, hip arthritis, and right knee 
pain.  The Board notes that except for the low back pain, all 
of these conditions are service connected and attributable to 
his left leg amputation.  Furthermore, there is no medical 
opinion to the contrary in the record.  Although this opinion 
states only that the veteran requires his wheelchair "at 
times", the definition of the phrase "preclude locomotion" 
requires only regular and constant use of a wheelchair even 
though other means of locomotion may be possible.  Based on 
the specific facts of this case, the Board finds that 
veteran's use of a wheelchair for over 50 percent of his 
locomotion equates to regular and constant use.  The Board 
has resolved all reasonable doubt in favor of the veteran in 
reaching this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.809.  

Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  38 C.F.R. § 3.809(a) (2007).

In this case it is not contended and the evidence does not 
show that the veteran has blindness in both eyes with 5/200 
visual acuity or less, or that he has an anatomical loss or 
loss of use of both hands.

Also, the Board has determined that the veteran is already 
entitled to specially adapted housing because he has is in 
receipt of a 100 percent evaluation for his service connected 
disabilities and these disabilities include the loss of use 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of an 
assistive device.

The basic eligibility requirements for a certificate for home 
adaptation grant under 38 C.F.R. § 3.809(a) require that a 
claimant not be entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
C.F.R. § 3.809.  Inasmuch as the Board's decision above 
granting entitlement constitutes a full grant of the benefit 
sought on appeal with respect to the issue of to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, the issue of entitlement to a 
certificate for home adaptation grant is rendered moot.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.

The Board concludes that the basic eligibility requirements 
for a certificate for home adaptation grant are not met.  38 
U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2007).


ORDER

A certificate of eligibility for assistance in acquiring 
specially adapted housing is granted.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


